Citation Nr: 0405605	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  00-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to service-connected residuals of a left ankle 
fracture.  

2.  Entitlement to an evaluaiton in excess of 20 percent for 
residuals of a left ankle fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In December 2002 the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  In July 
2003, the case was remanded for due process deficiencies.  It 
is now before the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's back disorder was aggravated by his 
service-connected residuals of a left ankle fracture.  

2.  The veteran's residuals of a fracture of the left ankle 
is manifested by some limitation of ankle motion with 
tenderness and swelling in the left lateral malleolus, but 
without weakness, coordination problems or ankylosis.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the veteran's 
back disorder is proximately due to, the result of, or 
aggravated by a service-connected left ankle fracture.  
38 U.S.C.A. §§ 5103, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2003).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the left ankle not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5262, 5270, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2003).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has 
issued final rules to implement the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  Recently, the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that under 
section 5103(a), notice of four specific matters must be 
given to a service-connection claimant before an initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).   In the instant case, as the AOJ 
decision was issued prior to the passage of VCAA, it would 
not have been possible to provide VCAA notice prior to the 
initial decision by the AOJ.  Upon review, the Board finds 
that the lack of such a pre-AOJ-decision notice did not 
result in prejudicial error in this case.  

The RO provided the veteran a copy of the applicable rating 
decision in December 2000 and a forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the veteran a statement of the 
case (SOC) in August 2000 and supplemental statements of the 
case (SSOCs) in April and September 2001 and in April 2002 
and October 2003, each of which included a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  These gave notice as to the 
evidence generally needed to substantiate his claim.  After 
passage of the VCAA, the RO wrote to the veteran in March 
2001 regarding the notification of the passage of the VCAA 
and the obligations of VA with respect to the duty to assist 
and duty to notify regarding the information and evidence 
necessary to substantiate his claim.  Specifically, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 60 days from 
the date of the letter.  The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the VCAA notice substantially complies 
with three matters specified in the statute, but did not 
specifically request that the veteran provide evidence in his 
possession that pertains to the case.  See Pellegrini, supra.  
The lack of notice here, however, is not prejudicial error in 
the light of the fact that a VA examination was conducted to 
specifically address the etiology of any current back 
disorder and the current severity of the left ankle.  

With respect to the duty to assist, the Board finds that the 
evidence of record, including VA examinations and VA and 
private medical records, is sufficient to dispose of the 
issues before the Board at this time.  Accordingly, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Secondary Service Connection

In statements and testimony, the veteran contends that his 
back problem is related to his service-connected left ankle 
disability.  He reported that his back started after he 
started wearing his ankle brace and using a cane, 
approximately 10 years earlier.  He said that a therapist 
told him that walking with a cane and brace was damaging his 
back because he was off-center.  He had muscle spasms daily 
but had not been prescribed any medications for such.  He 
rated his back, pain as an 8 on a scale of 1 to 10.  It 
worsened if he walked, sat, or stood for too long.  He said 
that he was no longer able to help with chores like taking 
out the garbage or carrying groceries.  

At a March 2001 VA examination, the veteran complained of 
back pain when walking, sitting, standing, or turning in bed.  
He rated the pain as a 7 on a scale of 1 to 10.  He indicated 
that the pain radiated to the left ankle and was relieved 
after standing.  The examiner noted that the veteran's lumbar 
spine had lost its lumbar curvature.  There were mild 
paraspinal muscle spasms present, but no tenderness on the 
vertebrae or sacroiliac joints.  Forward flexion was 0 to 45 
degrees and back ward extension was 0 to 5 degrees.  VA X-
rays of the lumbar spine in January 2001 showed degenerative 
disc and joint disease of the lumbar spine.  The physician 
opined that the cause of the lumbosacral condition was 
degenerative and was not due to the left ankle condition.  

In an April 2001 opinion, the veteran's private physical 
therapist stated that the veteran's residual left ankle 
fracture caused the veteran to have an antalgic gait leading 
to left low back pain.  However at a May 2001 VA examination, 
the examiner opined that the veteran's back symptomatology 
was not related to the veteran's service-connected left ankle 
condition.  
 
Subsequently dated VA treatment records reflect continued 
treatment for low back complaints.  In February 2003 the 
veteran reported that the pain was a 3 on a scale of 1 to 10.  
Essentially these records show treatment for coronary artery 
disease, although it was noted that he had a history of 
degenerative disc disease.  X-rays continued to show 
degenerative disc disease.  

On VA examination in May 2003, the examiner determined that 
it was not as least as likely as not that the veteran's 
current back disorder was due to or the result of his 
service-connected ankle condition.  The examiner stated that 
it had been over 50 years since the veteran hurt his ankle 
and it was relatively 3 to 4 years since he had developed 
back pain.  The examiner stated that the degenerative joint 
disease was the normal course of degenerative arthritis in a 
72-year-old man.  The examiner noted, however, that it was 
his opinion that the ankle condition had contributed to the 
intensity of the back problem and that these problems had 
affected his ability to function.  

Disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2003).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

There is no evidence that the veteran's back disorder was 
incurred in or aggravated by active service, and the veteran 
does not argue otherwise.  Consequently, direct service 
connection for a back disorder is not for consideration.  
Regarding secondary service connection, the Board notes 
although a May 2001 VA examination report stated that the 
veteran's back was degenerative and not related to his 
service-connected left ankle disability, the veteran's April 
2001 private therapist indicated veteran's residual left 
ankle fracture caused the veteran to have an antalgic gait 
leading to left low back pain.  The VA examiner in the May 
2001 report did not discuss the veteran's antalgic gait and 
use of a brace and cane.  Additionally, in a May 2003 VA 
examination, the VA physician stated that although the 
veteran's service-connected left ankle disability did not 
cause his current low back problems, the left ankle condition 
had aggravated the back disorder to some degree.  

Resolving all reasonable doubt in the veteran's favor, it is 
concluded that secondary service connection for a back 
disorder as secondary to a left ankle fracture is warranted 
on the basis that the service-connected left ankle condition 
aggravated the veteran's low back disorder.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2003).  

Increased Evaluation

Service medical records reflect that the veteran sustained a 
simple, fracture of the left fibula and tibia.  At 
separation, a notation was made that his left ankle was 
swollen and an old fracture was reported.  Postservice 
treatment records include 1953 VA examination showing the 
mortise of the left ankle slightly widened and very slight 
restriction of subtalar motions.  X-ray showed old healed 
fractures in the distal portion of the fibula and the 
posterior and medial malleolus with slight residual 
anatomical deformity and slight osteoarthritic change.  In 
July 1953, the RO granted service connection for residuals of 
a left ankle fracture and a 10 percent rating was assigned.  

VA medical records show continuing treatment for left ankle 
problems.  VA medical records dated in 1994 and 1995 show 
complaints of constant pain, use of ankle brace, orthopedic 
shoes, and a cane with objective evidence of limitation of 
motion with pain, and x-ray evidence of degenerative joint 
disease of the ankle.  In an October 1997 decision, the Board 
increased the evaluation for the veteran's left ankle 
fracture to 20 percent due to marked limitation of motion of 
the ankle.  The RO implemented this decision in a November 
1997 rating decision.

In April 2000, the veteran requested an increased evaluation 
for his left ankle disability.  In statements and testimony, 
the veteran reported that he would rate the constant pain in 
his left ankle was rated as an 8 on a scale of 1 to 10 and 
that he took Tylenol for the pain.  He wore a brace every day 
to help support the instability in his ankle and stated that 
toward the end of the day he would get increased swelling in 
his ankle.  He reported that he was only able to stand in one 
position for about 10 minutes and could only walk a distance 
of 25 years at a time before he would have to stop or sit 
down.  

At a May 2000 VA examination, the veteran stated that his 
ankle was swollen all of the time and that it hurt worse when 
he bore weight and after walking for 15 minutes.  He walked 
with a cane in the right hand and wore a left ankle/foot 
brace.  On physical examination, the left ankle was deformed.  
There was no redness, effusion, or edema.  Dorsiflexion was 0 
to 10 degrees, plantar flexion was 0 to 20 degrees.  There is 
pain during plantar flexion and eversion of the left foot.  
X-rays findings indicated mild degenerative changes.  The 
diagnosis was post-traumatic arthritis, left ankle.  

A March 2001 VA examination report reflects that the veteran 
continued to complain of constant left ankle pain and wore a 
brace on the left ankle.  Upon examination, the left ankle 
was tender to mild palpation at the joint.  There was +1 
edema and varicose veins at the ankle.  Dorsiflexion and 
plantar flexion are 0 to 10 degrees.  Ankle jerk was +2 
bilaterally.  Additional VA examination in May 2001 showed 
range of motion of the left ankle as 30 degrees of plantar 
flexion and dorsiflexion to 5 degrees.  There was no 
instability or loss of motion of the subtalar joint.  
Circulation in the lower extremity was satisfactory.  There 
was some evidence of weakness in his toes; however, there was 
no evidence of weakness in the left hamstring.  X-rays 
revealed some loss of joint space with some ossification and 
posttraumatic arthritis in the left ankle.  

Subsequent VA treatment records reflect treatment for 
coronary artery disease, but do show continued treatment for 
posttraumatic arthritis of the left ankle.  In February 2003, 
the veteran reported that the pain was a 3 on a scale of 1 to 
10 and that he used a brace.  During a May 2003 VA 
examination, the veteran reported pain in his left ankle on 
ambulating any distance and standing for long periods of 
time.  He used a cane in his right hand and a left ankle 
brace at all times.  Physical examination showed that the 
veteran's left ankle had 20 degrees of plantar flexion, 10 
degrees, of dorsiflexion, 10 degrees of inversion, and 15 
degrees of eversion.  It was noted that the limitation of 
motion was due to pain.  There was tenderness in the left 
lateral malleolus which was swollen.  There was no problem 
with coordination, and there was no weakness.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2003).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  

The RO evaluated the veteran's left ankle disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of 
the left ankle.  The average normal range of motion of the 
ankle is from 20 degrees of dorsiflexion to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  A 20 percent 
evaluation is warranted for marked limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  This is the 
maximum evaluation under this diagnostic code.  

However, the Board will also consider other Diagnostic Codes 
in evaluating the veteran's claim.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, for ankylosis of the ankle.  A 20 
percent rating requires that the joint be ankylosed in 
plantar flexion less than 30 degrees.  A 30 percent rating is 
warranted where there is ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  38 C.F.R. § 4.71a,  Diagnostic Code 5270.

Malunion of the tibia and fibula is rated 20 percent when 
there is moderate knee or ankle disability, and it is rated 
30 percent when there is marked knee or ankle disability.  38 
C.F.R. § 4.71a, DC 5262.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2003), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Recent VA examinations and treatment records show that the 
veteran experiences pain and swelling in his left ankle, has 
some limitation of motion, and uses an ankle brace.  At the 
May 2003 examination, he had 20 degrees of plantar flexion 
and 10 degrees of dorsiflexion.  He had 10 degrees of 
inversion and 15 degrees of eversion.  The examiner noted 
that these limitations were due to pain.  There was 
tenderness and swelling in the left lateral malleolus, but 
there were no findings of weakness, fatigue, or 
incoordination on objective evaluation.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995);

There is no evidence that the veteran's left ankle is 
ankylosed or that he has malunion of the tibia and fibula 
with ankle disability to the required degree, as required for 
a rating higher than 20 percent under the Diagnostic Codes 
set forth above.  Traumatic arthritis established by X-ray 
findings is to be evaluated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Here, 
the veteran's left ankle disability is evaluated on 
limitation of motion; thus, a separate evaluation for his 
arthritis is not applicable.  38 C.F.R. § 4.14 (2003).  The 
Board notes that the veteran experiences pain on use which 
limits his functional ability, the effects of pain would not 
result in a higher rating, as the current 20 percent rating 
addresses the the pain due to limitation of motion.  This is 
the maximum rating for limitation of motion.  

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected left 
ankle disorder markedly interferes with employment.  There is 
no evidence that the veteran has been hospitalized or has 
required frequent treatment due to his left ankle disability.

The preponderance of the evidence is against the claim for an 
increase in a 20 percent rating for residuals of a fracture 
of the left ankle.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder as a residual of a 
left ankle fracture is granted.  

An evaluation in excess of 20 percent for residuals of a left 
ankle fracture is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



